OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7
                                                                                $BW
                OFFICIAL BUSINESS                                                          •V
                STATE OF TEXAS                                            7   Irf '   •S^y^gl-feaaatjtifi^y jSJ^vagrJ'
                                                                                                     PITNEY BOWES

                PENALTY FOR
                                                                          02 1M                . $ 00.265
                PRIVATE USE                  22^
                                                                          0004279596                 DEC 1 8         2014
  12/17/2014                                 O.U.                         MAILED FROM ZIP CODE 78 701
  COLEMAN, TONY JEROME              Tr. Ct. No. W04-73103-Y (A)                                  WR-81,996-01
  This is to advise that the Court has denied without written order the application for
  writ of habeas corpus on the findings of the trial court without a hearing.
                                                                                          Abel Acosta, Clerk

                                TONY JEROME COLEMAN
                                GOREE UNIT - TDC# 1628223
                                P.O. BOX 38
                                HUNTSVILLE, TX 77344*                                               ANK




"N3B   "73-42                   i'f i-11111'—ifIjii'T'1111•i•f1v'' --f-Mt*IIf 11*11*11-' 111»s?*i!|